Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 1 of 10 Page ID #:208

                               UNITED STATES DISTRICT COURT                                        #12(8/20)
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                               JS-6
 Case No.       CV 21-3800 PSG (RAOx)                                        Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                          Court Reporter
            Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS Plaintiff’s motion to remand.

       Before the Court is a motion to remand filed by Plaintiff Mario Piril (“Plaintiff”). See
generally Dkt. # 12. Defendants Ferguson Enterprises, LLC (“Ferguson”) and Ted Nelson
(“Nelson”) (collectively, “Defendants”) opposed, see generally Dkt. # 16, and Plaintiff replied,
see generally Dkt. # 17. Defendants then objected to Plaintiff’s Reply and requested to file a
sur-reply. See generally Dkt. # 18. The Court finds the matter appropriate for decision without
oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the moving, opposing, and
reply papers, as well as Defendants’ objection, the Court GRANTS the motion to remand.

I.       Background

       Plaintiff worked for Ferguson as a warehouse supervisor. See Complaint, Dkt. # 1-1,
(“Compl.”), ¶ 11. Nelson was Plaintiff’s superior during all times relevant to this case. See id.
¶ 13. In February 2018, Plaintiff took medical leave after experiencing complications from a
workplace injury to his left shoulder. Id. ¶¶ 14–15. After undergoing shoulder replacement
surgery, Plaintiff’s physician instructed Plaintiff to remain on medical leave until at least June
2018. Id. ¶ 16. In June 2018, Plaintiff called Nelson to discuss his eventual return to work, but
Nelson told Plaintiff that he could not come back until he was “100%.” Id. After another
physical evaluation in November 2019, Plaintiff was assigned permanent work restrictions that
prohibited him from lifting more than ten pounds or positioning his arm overhead. See id.
¶¶ 17–18.

        Plaintiff e-mailed Nelson in February 2020 to “notify him of [Plaintiff’s] permanent
restrictions” and to inquire about a start date. Id. ¶ 19. In March 2020, after conferring with
“HQ,” Nelson explained to Plaintiff that “there were no positions available that met Plaintiff’s
restrictions,” and that Plaintiff was being terminated even though Nelson allegedly did not first


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                Page 1 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 2 of 10 Page ID #:209

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

discuss Plaintiff’s restrictions with Ferguson to see if it could make an accommodation. See id.
¶¶ 19–20. On March 26, 2020, Plaintiff received a letter from Ferguson confirming his
termination and stating that there were no positions available that met his permanent work
restrictions. Id. ¶ 21.

        At Nelson’s instruction, Plaintiff went back to the worksite to return company property
and to pick up his post-separation pay. Id. ¶ 22. When he arrived, a Ferguson agent asked
Plaintiff to sign a form before receiving payment. Id. ¶ 23. Plaintiff called Nelson, who
explained that the form was a “legal document,” but that Plaintiff could not take it home to read
first. Id. Plaintiff refused to sign the form, but later received his post-separation pay anyway.
Id. ¶¶ 23–24. Based on Plaintiff’s termination and his various exchanges with Nelson in
February and March 2020, Plaintiff alleges that he suffered severe emotional distress. Id.
¶¶ 77–79.

        On March 5, 2021, after exhausting his administrative remedies, id. ¶ 10, Plaintiff filed
the instant case in a California state court against both Defendants, see generally Compl.
Plaintiff brought several state law claims against Ferguson for disability discrimination and
wrongful termination and one claim against both Ferguson and Nelson for intentional inflection
of emotional distress (“IIED”). See id. Defendants timely removed to this Court, invoking its
diversity jurisdiction and alleging that Nelson was fraudulently joined. See Notice of Removal,
Dkt. # 1 (“NOR”). On July 9, 2021, Plaintiff filed the motion to remand now before the Court.
See Motion to Remand, Dkt. # 12 (“Mot.”).

II.      Legal Standard

        Federal courts are courts of limited subject matter jurisdiction. See Gunn v. Minton, 568
U.S. 251, 256 (2013). Under 28 U.S.C. § 1441, a defendant may remove a civil action from
state court to federal district court only if the federal court has subject matter jurisdiction over
the case. See City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of
removal thus depends on whether the case originally could have been filed in federal court.”).
The case shall be remanded to state court if, at any time before final judgment, it appears a
removing court lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot.
League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72, 87 (1991). A federal court has subject
matter jurisdiction based on diversity if (1) all plaintiffs and all defendants are citizens of
different states, and (2) the amount in controversy exceeds $75,000. 28 U.S.C. § 1332.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 2 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 3 of 10 Page ID #:210

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

        Notwithstanding the joinder of a non-diverse defendant that would otherwise destroy
diversity jurisdiction, defendants may still successfully remove if they can prove the non-diverse
defendant was fraudulently joined. See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th
Cir. 1998) (explaining that a “sham” defendant may be disregarded for purposes of diversity
jurisdiction). There is a general presumption against fraudulent joinder which is overcome only
by clear and convincing evidence. See Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d
1203, 1206 (9th Cir. 2007). Joinder is fraudulent if the plaintiff “fails to state a cause of action
against a [non-diverse] defendant, and the failure is obvious according to the settled rules of the
state.” Mercado v. Allstate Ins. Co., 340 F.3d 824, 826 (9th Cir. 2003). However, if there is a
“any possibility” that a plaintiff can assert a cause of action against the alleged “sham”
defendant, the court “must find that the joinder was proper and remand to state court.” Hunter v.
Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009).

       Relatedly, courts strictly construe the removal statute against removal jurisdiction. See
Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “A
defendant seeking removal has the burden to establish that removal is proper, and any doubt is
resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-Thomas v. Alaska
Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the right of removal
requires resolution in favor of remand.”).

III.     Discussion

       Defendants invoke this Court’s diversity jurisdiction. See NOR. The parties agree that
the amount in controversy requirement is met, but they dispute whether the parties are
completely diverse. See Mot. 7 & n.1; Opposition to Plaintiff’s Motion for Remand, Dkt. # 16
(“Opp.”), 6:21–24. Plaintiff and Nelson are citizens of California, while Ferguson is a citizen of
Virginia. See Compl. ¶¶ 2–4. Accordingly, including Nelson in the lawsuit destroys complete
diversity. See Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806).

       However, Defendants claim that Nelson was fraudulently joined and should therefore be
disregarded for purposes of diversity jurisdiction. See NOR; Opp. 4:4–7. Plaintiff counters that
Nelson was not fraudulently joined because Plaintiff’s IIED claim against Nelson: (A) is not
barred by the exclusive remedy provision of California’s Workers’ Compensation Act (“WCA”),
and (B) is or could be adequately pleaded. See generally Mot. The Court addresses each
argument in turn.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 3 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 4 of 10 Page ID #:211

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

         A.      Whether Plaintiff’s IIED Claim Is Barred by the WCA’s Exclusive Remedy
                 Provision

     Plaintiff argues that the WCA’s exclusive remedy provision does not bar his IIED claim.
See Mot. 14:20–21. The Court agrees.

        The WCA provides that workers’ compensation is the employee’s “sole and exclusive
remedy” against his or her employer for injuries occurring on the job. See Cal. Lab. Code
§§ 3600, 3602; Gunnell v. Metrocolor Lab’ys, Inc., 92 Cal. App. 4th 710, 719 (2001). California
courts have explained that the WCA’s exclusive remedy provision is a “compensation bargain,”
whereby an employer “assumes liability for industrial personal injury or death without regard to
fault,” Shoemaker v. Myers, 52 Cal. 3d 1, 16 (1990), and, in exchange, the employee “gives up
the wider range of civil tort damages potentially available,” Gunnell, 92 Cal. App. 4th at 720.
However, an employer may be subject to civil suit notwithstanding the exclusive remedy
provisions if his or her conduct exceeds the scope of the “compensation bargain.” See
Livitsanos v. Superior Ct., 2 Cal. 4th 744, 754 (1992). Simply put, the WCA’s exclusive remedy
provision bars civil claims other than for workers’ compensation if: (i) the employee’s injury
resulted while he or she was subject to the “compensation bargain” and (ii) the employer’s
conduct did not exceed the scope of that bargain. See Miklosy v. Regents of Univ. of Cal., 44
Cal. 4th 876, 902 (2008).

                 i.      Whether Plaintiff’s Injury Was Subject to the Compensation Bargain

       An employee’s injury is subject to the “compensation bargain” if it occurred while the
employee was engaged in conduct “arising out of” or “incidental to” his or her employment and
was “within the scope of employment.” See Cal. Lab. Code § 3600. California courts have
explained that “arising out of” describes the cause of the injury while “scope of employment”
focuses on the time and place of the injury. See Wright v. California, 233 Cal. App. 4th 1218,
1229 (2015). Courts liberally construe the “scope of employment” in workers’ compensation
cases to further a broad policy favoring employee benefits. See Newland v. Cnty of L.A., 24 Cal.
App. 5th 676, 689 (2018). As a result, California courts have swept within the scope of
employment both an employee’s termination and post termination return to the jobsite to collect
pay. See Mitchell v. Hizer, 73 Cal. App. 3d 499, 506–07 (1977).

       Here, Plaintiff’s alleged injuries for IIED were within the “compensation bargain”
because they arose out of and were within the scope of his employment. Plaintiff’s injuries
“arose out of” his employment because all his interactions with Defendants were caused by, or


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 4 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 5 of 10 Page ID #:212

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

incidental to, the employment relationship. See Compl. ¶¶ 19–20 (seeking return from medical
leave and disability accommodation); id. ¶ 21 (receiving termination letter); id. ¶ 23 (returning to
worksite to collect pay and being coerced into signing a form first). Plaintiff’s alleged injuries
also occurred within the scope of his employment because California courts have held that
events leading up to termination and even post-termination returns to the jobsite to collect pay
are within the scope of employment. See Mitchell, 73 Cal. App. 3d at 506–07. All Plaintiff’s
IIED allegations fall squarely within that spectrum. See Compl. ¶¶ 19–23.

       Accordingly, Plaintiff was subject to the “compensation bargain” of the WCA at all times
relevant to his IIED claim. As a result, his claim is barred unless Nelson’s conduct exceeded the
scope of the compensation bargain.

                 ii.     Whether Nelson’s Conduct Exceeded the Compensation Bargain

       Even if an employee is subject to the compensation bargain at the time of injury, the
WCA will not bar a civil claim if the employer’s conduct exceeded the scope of the
compensation bargain. See Livitsanos, 2 Cal. 4th at 754. An employer’s conduct falls outside
the scope of the compensation bargain if it “exceeds the risks inherent in the employment
relationship.” Id. Whether emotional distress stemming from workplace disability
discrimination exceeds the risks inherent in the employment relationship is somewhat unsettled
under California law. See, e.g., Ferrer v. Host Int’l, Inc., No. CV16-6798 JAK (ASx), 2017 WL
902848, at *4–6 (C.D. Cal. Mar. 7, 2017) (surveying opposing views on the interaction between
IIED claims premised on disability discrimination and WCA’s exclusive remedy provision);
Light v. Ca. Dep’t of Parks & Recreation, 14 Cal. App. 5th 75, 100–01 (2017) (expressly
departing from another California court of appeals on this issue).

       The California Supreme Court has held that emotional distress claims relating to
promotions, demotions, and staffing decisions are “a normal part of the employment
relationship” and, thus, such claims are barred by the exclusive remedy provisions even when
couched as “manifestly unfair, outrageous, harassment, or intended to cause emotional
disturbance.” Cole v. Fair Oaks Fire Prot. Dist., 43 Cal. 3d 148, 160 (1987). However, several
California courts of appeal and California district courts have found that the WCA’s exclusivity
provision does not shield employers from emotional distress claims premised on discriminatory
employment practices. See, e.g., Light, 14 Cal. App. 5th at 101 (“[W]e are unwilling to abandon
the longstanding view that unlawful discrimination and retaliation in violation of FEHA falls
outside the compensation bargain and therefore claims of intentional infliction of emotional
distress based on such discrimination and retaliation are not subject to workers’ compensation


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 5 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 6 of 10 Page ID #:213

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                   Date    August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

exclusivity.”); Gibson v. Am. Airlines, No. C 96-1444 FMS, 1996 WL 329632, at *5 (N.D. Cal.
June 6, 1996) (“Discriminatory conduct exceeds the bounds of a normal employment
relationship.”).

        Defendants point the Court to its own decision in De Peralta v. Fox Restaurant Concepts,
LLC, CV 17-770 PSG (PLAx), 2018 WL 748287, at *3 (C.D. Cal. Feb. 6, 2018) (Gutierrez, J.)
to suggest that there must be “something more than mere personnel decisions” to take an IIED
claim premised on discrimination outside of the WCA’s exclusive remedy provisions. Opp.
13:2–8. But De Peralta undercuts Defendants’ argument. There, an employee went on medical
leave due to an injury he sustained at work. De Peralta, 2018 WL 748287, at *3. While on
leave, the employee spoke on the phone with his supervisor, who rejected the employee’s request
to perform “light duty work” despite granting a similar request to someone else. Id. The
supervisor then explained that the employee was being terminated because the company did not
want an injured person working there. Id. This Court found that, “[a]lthough scant,” these
allegations were “sufficient to remove the IIED claim from the WCA’s preemptive effect
because they impl[ied] disability discrimination.” Id. at *4.

       Here, Plaintiff alleges facts—although similarly “scant”—that take his claim outside of
the WCA’s exclusive remedy provision. Plaintiff alleges that he was terminated “on account of
his disability, as well as his requests for a reasonable accommodation, and for requesting/and or
taking [medical] leave.” Compl. ¶ 25. Similar to the employee in De Peralta, Plaintiff (1) went
on medical leave in February 2018, (2) was terminated due to his injury, and (3) was denied a
reasonable accommodation even though Nelson allegedly did not check first with Ferguson
whether Plaintiff’s restrictions could be accommodated. See id. ¶¶ 19-21. These allegations
“imply disability discrimination,” De Peralta, 2018 WL 748287, at *4, and thus “exceed the
normal risks of employment” contemplated by the “compensation bargain,” see Livitsanos, 2
Cal. 4th at 754.

       Accordingly, Plaintiff’s IIED claim is not clearly barred by the WCA’s exclusive remedy
provision.

                 iii.    Conclusion

       California law is unsettled in this area, so it bears repeating that, to sustain a finding of
fraudulent joinder, the failure must be “obvious according to the settled rules of the state.”
Mercado, 340 F.3d at 826 (emphasis added). That is not the case here. Accordingly, Nelson



CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 6 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 7 of 10 Page ID #:214

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 21-3800 PSG (RAOx)                                  Date   August 17, 2021
    Title        Mario Piril v. Ferguson Enterprises, LLC et al.

was not fraudulently joined because the WCA’s exclusive remedy provision does not obviously
bar Plaintiff’s IIED claim based on settled California law.1

            B.    Whether Plaintiff Validly Pleaded or Could Validly Plead an IIED Claim

       Even if not barred under the WCA, there must be a “non-fanciful” possibility that an IIED
claim could proceed against Nelson. See Macey v. Allstate Prop. & Cas. Ins. Co., 220 F. Supp.
2d 1116, 1117 (N.D. Cal. 2002). Defendants claim that Plaintiff’s claim is “fanciful” because
Plaintiff’s IIED claim against Nelson (i) is partially time barred, see Opp. 7:1–4, and (ii) is not
and cannot be adequately pleaded, id. 14:24–25. The Court addresses each argument in turn.

                  i.      Whether Plaintiff’s Claim is Partially Time Barred

       Defendants argue that Plaintiff’s IIED claim is partially time barred. See Opp. 7:1–4.
Plaintiff failed to respond, see generally Reply, so the Court deems this issue conceded, see
Tapia v. Wells Fargo Bank, N.A., No. CV 15-03922 DDP (AJWx), 2015 WL 4650066, at *2
(C.D. Cal. Aug. 4, 2015) (arguments to which no response is supplied are deemed conceded);
Silva v. U.S. Bancorp, No. CV 10-1854 JHN (PJWx), 2011 WL 7096576, at *3 (C.D. Cal. Oct.
6, 2011) (same). However, IIED claims are clearly subject to a two-year statute of limitations
under California law. See Cal. Code Civ. P. § 335.1; Pugliese v. Superior Ct., 146 Cal. App. 4th
1444, 1450 (2007). Statements made two years before an IIED claim is filed are thus not
actionable. See Kaldis v. Wells Fargo Bank, N.A., 263 F. Supp. 3d 856, 867 (C.D. Cal. 2017).
Accordingly, some of Plaintiff’s allegations are time barred, and the Court therefore considers
only Nelson’s actions after March 5, 2019, two years before the complaint was filed.

                  ii.     Whether Plaintiff Pleaded or Could Plead a Valid IIED Claim

       Defendants claim that Plaintiff cannot, even by amendment, plead a plausible IIED claim
against Nelson. See Opp. 14:24–23:21 & n.4. The Court disagrees.



1
 Although not raised by the parties, the Court notes that affirmative defenses premised on the
merits of the case “should generally not provide the basis for a finding of fraudulent joinder.”
Charles v. ADT Sec. Svcs., CV 09-5025 PSG (AJWx), 2009 WL 5184454, at *4 (C.D. Cal. Dec.
21, 2009); see also Ritchey, 139 F.3d at 1319 (explaining that case law tends “to suggest that an
exogenous defense could not turn a true defendant into a sham defendant”).

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                          Page 7 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 8 of 10 Page ID #:215

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date    August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

       A claim for IIED requires that: “(1) the defendant engaged in extreme and outrageous
conduct with the intention of causing, or reckless disregard of the probability of causing, severe
emotional distress to the plaintiff; (2) the plaintiff actually suffered severe or extreme emotional
distress; and (3) the outrageous conduct was the actual and proximate cause of the emotional
distress.” Ross v. Creel Printing & Publ’g Co., 100 Cal. App. 4th 736, 744–45 (2002). The first
prong “requires a showing of conduct ‘so outrageous in character, and so extreme in degree, as
to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
intolerable in a civilized community.’” Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 852 (9th
Cir. 2004) (quoting Cochran v. Cochran, 65 Cal. App. 4th 488, 496 (1998)). A defendant’s
abuse of a position of power to injure the plaintiff’s interests can rise to the level of extreme and
outrageous conduct. See Cross v. Bonded Adjustment Bureau, 48 Cal. App. 4th 266, 283 (1996).

       Here, Plaintiff alleges that Nelson’s conduct was extreme and outrageous when he (1)
refused Plaintiff’s request to return to work in March 2020; (2) denied Plaintiff a reasonable
accommodation without first conferring with Ferguson; and (3) temporarily withheld Plaintiff’s
post-separation wages unless he signed a “legal document” without giving Plaintiff time to
review it. See Compl. ¶¶ 20, 23, 76. Plaintiff’s allegations as stated do not clearly rise to the
level of “extreme and outrageous” conduct, but they do tend to suggest that Nelson may have
abused a position of power to affect Plaintiff’s interests. See Cross, 48 Cal. App. 4th at 283.
Although Defendants thoroughly briefed IIED case law suggesting that Plaintiff’s allegations are
factually insufficient, see Opp. 14:24–23:11, Defendants have not demonstrated that there is not
“any possibility” that an IIED claim could lie against Nelson, Hunter, 582 F.3d at 1046.
Demonstrating factual insufficiency alone does not clearly and convincingly establish fraudulent
joinder. See Rico, 2014 WL 1512190, at *2 (“Merely showing that an action is likely to be
dismissed against the sham defendant does not demonstrate fraudulent joinder.”).

       Moreover, “in other cases in which defendants have argued that a supervisor’s alleged
conduct was not sufficiently outrageous to support an intentional infliction of emotional distress
claim, district courts applying the fraudulent joinder standard have generally found a
“non-fanciful” possibility of liability, even where a plaintiff’s claim appeared ‘relatively weak.’”
Barsell v. Urban Outfitters, Inc., No. CV 09-2604 MMM (RZx), 2009 WL 1916495, at *7 (C.D.
Cal. July 1, 2009) (quoting Asurmendi v. Tyco Elecs. Corp., No. C 08–5699 JF (PVT), 2009 WL
650386, at *5 (N.D. Cal. Mar. 11, 2009)). And Plaintiff could also cure the insufficiencies of his
complaint through amendment—a possibility that has led many courts to remand similar cases.
See, e.g., Burris v. AT&T Wireless, Inc., No. C 6-2904 JSW, 2006 WL 2038040, at *2 (N.D. Cal.
July 19, 2006).



CV-90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 8 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 9 of 10 Page ID #:216

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                 Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

        Accordingly, although Plaintiff’s IIED claim is weak as pleaded, it might be improved
through amendment. There is thus a “non-fanciful possibility a state court would conclude” that
Plaintiff’s Complaint states a valid claim against Nelson. Barsell, 2009 WL 1916495, at *9. As
a result, Nelson was not fraudulently joined.

IV.      Defendants’ Objection to Plaintiff’s Reply

        On August 12, 2021, Defendants filed an objection to Plaintiff’s Reply, urging the Court
to disregard or strike portions of the Reply or to allow Defendants to file a sur-reply. See
Objection to Plaintiff’s Reply, Dkt. # 18 (“Objection”). Defendants claim that Plaintiff’s Reply
was improper because Plaintiff: (1) alleged new facts not in the Complaint, id. 3:6–25; (2) raised
a “previously unasserted argument” by presenting facts to demonstrate that Plaintiff could
further amend his pleadings to cure any deficiencies, id. 4:1–5:14; and (3) presented new case
law, id. 5:15–7:5. The Court disagrees on all accounts.

       First, Defendants’ objection to Plaintiff’s newly alleged facts is irrelevant because
fraudulent joinder decisions are based on the allegations in the pleadings. See Sparta Surgical
Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998) (“[J]urisdiction
must be analyzed on the basis of the pleadings filed at the time of removal.” (emphasis added)).

        Second, Plaintiff’s “unasserted legal argument” that Plaintiff could amend his Complaint
was merely a response to Defendants’ own argument in their Opposition. See Opp. 23:21 n.4
(faulting Plaintiff for “not suggest[ing] he ha[d] any additional facts . . . that would satisfy the
high pleading standard for an IIED claim, assuming he were given the chance to amend his
Complaint”). In any event, Defendants’ objection is baseless because it is the availability of
amendment, rather than newly alleged facts themselves, that defeats a fraudulent joinder finding.
See Burris, 2006 WL 2038040, at *2.

        Third, Defendants synonymize “new authorities” and “new legal arguments” without
citing any authority to support that inferential leap. See Objection 6:16–7:5. But again,
Plaintiff’s “new cases” respond only to Defendants’ own arguments—that an IIED claim based
on discrimination is barred under the WCA. See Opp. 10:24–14:23 (discussing one side of this
issue exhaustively). If Defendants wished to preemptively distinguish unfavorable cases that
were decided “four or more years ago,” they were free to do so in their Opposition. Objection
6:7 (emphasis in original).




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 9 of 10
Case 2:21-cv-03800-PSG-RAO Document 19 Filed 08/17/21 Page 10 of 10 Page ID #:217

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3800 PSG (RAOx)                                Date   August 17, 2021
 Title          Mario Piril v. Ferguson Enterprises, LLC et al.

       Accordingly, the Court DENIES Defendants’ requests to disregard or strike portions of
Plaintiff’s Reply and to file a sur-reply.

V.       Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand, and the
action is hereby REMANDED to state court. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                       Page 10 of 10
